DETAILED ACTION
1.	The communication is in response to the application received 03/19/2021, wherein claims 1-7 and 12-16 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 03/19/2021, 08/30/2021 and 11/15/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdoli et al. “Intra Prediction Using In-Loop Residual Coding for the post-HEVC Standard”MMSO 2017 – IEEE 19th International Workshop on Multimedia Signal Processing – Luton, United Kingdom, hereinafter referred to as Abdoli since Abdoli describes a proposed ILR-IP algorithm that helps solve the long distance prediction inaccuracy problem by performing a pixel-level prediction using inner-block references (Sect. I pg. 1, RHS). Since below for details.
Regarding claim 1, (Currently Amended) Abdoli discloses “A method for decoding a coded data stream representative of at least one image [abstract – coding video], said image being split into blocks [Sect. 1 LHS of pg. 1 where QTBT block partitioning for e.g. is employed. Also refer to blocks of Fig. 1], wherein the the following acts implemented by a decoding devices [abstract – at the decoder side] for at least one block of the image, referred to as a current block [A current block is the block to be decoded based on reference pixels – Sect. 1 pg. 1]: decoding an item of information indicating a coding mode of the current block, determining that the coding mode of the current block corresponds to a first coding mode or a second coding mode [Proposed ILR-IP and regular prediction (Sect. III pg. 2 lines 1-12) correspond to the 1st and 2nd coding modes, respectively. One flag per block is transmitted to signal the selected algorithm]; when the coding mode of the current block corresponds to a first coding mode [Regular prediction], decoding [See Regular branch of Fig. 2 for block-level decision based on RD cost performed in the ‘CABAC’. See pg. 2 Sect. III, last paragraph] regarding syntax], [See Regular prediction branch of Fig. 2], and reconstructing [Fig. 2 discloses the prediction and residual signals for the Regular prediction mode]; and when the coding mode of the current block corresponds to a second coding mode [Refer to ILR-IP], decoding [See ILR-IP branch of Fig. 2 for block-level decision based on RD cost performed in the ‘CABAC’. See pg. 2 Sect. III, last paragraph] regarding syntax], said second group being a subgroup of syntax elements of said first group of syntax elements [Based on pg. 18 lines 25-30 of filed specification, a non-empty and strict subset means “not equal”. Thus given the BRI of the foregoing limitation, syntax associated with ILR-IP will differ from the syntax associated with the regular mode (Fig. 2 and corresponding text in Sect. III pg. 2-3). The ILR-IP does not utilize the regular IPMs; hence, they are not represented by the syntax and thus can be considered a sub-group of the 1st group of syntax elements], and reconstructing [Abstract teaches reconstructing pixels]: for each pixel of the current block [ILR-IP operates on pixels of a current block. See for e.g. abstract]: obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image [Refer to Sect. III pg. 2 and Fig. 2 with respect to ILR-IP branch (obtained prediction). Also see pg. 3 Sect. 3A RHS regarding a previous block. Other relevant citations include pg. 4 LHS under Sect. 3B, i.e. “corrected pixel inside current block or a “decoded” pixel from previous block] , and reconstructing said pixel from the prediction of said pixel obtained [See prediction signal in Fig. 2 for ILR-IP branch] and the decoded prediction residue [See residual signal in Fig. 2 for ILR-IP branch] using the second group of syntax elements [Sect. III pgs. 2-3 describe syntax elements of the ILR signal used to carry out ILR-IP branch functions of Fig. 2].  
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding and decoding are inverse operations of each other to permit the transmission of video data between source and destination devices. Reference Sect.2 pg. 2 RHS with regards to the encoder and decoder in light of the disclosed ILR technique. 
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Regarding the hardware to implement the claimed functions, see Abdoli where references are made to an encoder and decoder (See Sect. II pg. 2 LHS and RHS).
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding and decoding are inverse operations of each other to permit the transmission of video data between source and destination devices. Reference Sect.2 pg. 2 RHS with regards to the encoder and decoder in light of the disclosed ILR technique.  Regarding the hardware to implement the claimed functions, see Abdoli where references are made to an encoder and decoder (See Sect. II pg. 2 LHS and RHS).
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. Regarding the hardware to implement the claimed functions, see Abdoli where references are made to an encoder and decoder (See Sect. II pg. 2 LHS and RHS).
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding and decoding are inverse operations of each other to permit the transmission of video data between source and destination devices. Reference Sect.2 pg. 2 RHS with regards to the encoder and decoder in light of the disclosed ILR technique.  Regarding the hardware to implement the claimed functions, see Abdoli where references are made to an encoder and decoder (See Sect. II pg. 2 LHS and RHS).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli, in view of  Akula et al. Joint video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, US, 10-20 Apr. 2018, hereinafter referred to as Akula.	
Regarding claim 3,  Abdoli teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Abdoli however does not explicitly teach claim 3. Akula on the other hand from the same or similar field of endeavor teaches  “wherein: said first group of syntax elements comprises location syntax elements indicating the location of a first non-null coefficient of the prediction residue associated with said current block, according to a determined scanning order of the coefficients of said prediction residue  [See pg. 74, Sect. 3.1.9.3 “Residual Coding” with respect to Last position (LastX, LastY), i.e. location syntax], and said second group of syntax elements does not comprise said location syntax elements.” [See Abdoli Sect. III pg. 2-3 with respect to used syntax for the ILR-IP mode which does not refer to the foregoing location syntax] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intra prediction methods disclosed by Abdoli for using in-loop residual coding for the post HEVC standard, to add the teachings of Akula as above which provides post HEVC coding technology with significantly higher 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.

Allowable Subject Matter
7.	Claims 4, 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
4.  (Currently Amended) The methodlaim 1, wherein: said prediction residue associated with the current block omprises at least one sub-block of coefficients, and said first group of syntax elements comprises: a sub-block syntax element associated with said at least one sub-block of coefficients, said sub-block syntax element indicating whether at least one coefficient of the sub-block is non-null, and for each sub-block of coefficients of the prediction residue comprising at least one non- null coefficient, a significance syntax element for each coefficient of the sub- block, said significance syntax element indicating whether said coefficient is null or not, and said second group of syntax elements comprises a significance syntax element for each coefficient of the prediction residue.  
5. (Currently Amended) The method according to claim 1,wherein: said first group of syntax elements comprises, for each non-null coefficient of the prediction residue scanned according to 
15. (New) The method according to claim 2, wherein: said prediction residue associated with the current block comprises at least one sub- block of coefficients, and said first group of syntax elements comprises: a sub-block syntax element associated with said at least one sub-block of coefficients, said sub-block syntax element indicating whether at least one coefficient of the sub-block is non-null, and for each sub-block of coefficients of the prediction residue comprising at least one non- null coefficient, a significance syntax element for each coefficient of the sub- -11- block, said significance syntax element indicating whether said coefficient is null or not, and said second group of syntax elements comprises a significance syntax element for each coefficient of the prediction residue.  
16. (New) The method according to claim 2, wherein: said first group of syntax elements comprises, for each non-null coefficient of the prediction residue scanned according to a determined scanning order: a syntax element indicating whether or not the absolute value of the coefficient is equal to 1, for each coefficient for which the absolute value of the coefficient is not equal to 1, a syntax element indicating whether or not the absolute value of the coefficient is 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486